ORDER

PER CURIAM.
Harold Joseph appeals the trial court’s judgment of dissolution of marriage in which it awarded Barbara Foner sole legal and physical custody of Joseph and Foner’s daughter, classified and divided property, and determined child support. We have reviewed the briefs of the parties and the record on appeal and find no error of law. We sustain Joseph’s motion to strike Foner’s submission of trial exhibits and sustain Foner’s motion to strike Joseph’s exhibits. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).